Citation Nr: 0820467	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date for disability 
ratings for service-connected post-traumatic stress disorder 
( PTSD).


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran reportedly had over 7 years active duty service 
ending in March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The purpose of this Remand is for the RO to clarify the 
issues before the Board on appeal.  

By way of history, per a June 1967 rating decision, service 
connection was established for chronic brain syndrome 
associated with brain trauma, rated 10 percent disabling; 
skull defect, rated 50 percent disabling; scar, shrapnel 
wound, left calf, rated 10 percent disabling; and, scar, 
shrapnel wound, right calf, rated 10 percent disabling; and, 
epilepsy grand mal, rated 30 percent disabling.  The ratings 
were assigned effective April 1, 1967.  A June 1985 rating 
decision assigned a 30 percent disability rating to post 
traumatic organic brain syndrome, residual shell fragment 
wound head, effective April 29, 1985, and reduced his post 
traumatic seizure disorder to 10 percent disabling, effective 
April 29, 1985.  A January 1991 rating decision continued the 
30 percent disabling rating assigned to post traumatic 
organic brain syndrome, residual shell fragment wound.

In April 1993, the veteran filed an informal claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), and 
"psychological problems related to combat stress, PTSD."  A 
January 1994 rating decision denied entitlement to service 
connection for PTSD, and a TDIU.  

In February 2003, the veteran filed an informal claim to 
reopen entitlement to service connection for PTSD.  In a 
November 2003 rating decision, the RO granted service 
connection for PTSD, and included it with the evaluation of 
post traumatic organic brain syndrome, residual shell 
fragment wound head, assigning a 50 percent disability 
rating, effective February 3, 2003.  In January 2004, the 
veteran filed a notice of disagreement with regard to the 
disability rating assigned, and argued that a 100 percent 
disabling rating should be assigned to PTSD.  In April 2004, 
the veteran's representative, who at that time was a state 
service organization, submitted correspondence which stated 
that the veteran would withdraw his notice of disagreement if 
he was granted an increased evaluation for PTSD effective 
from the date of claim.  In an April 2004 rating decision, 
the RO assigned a 70 percent rating to PTSD with post 
traumatic organic brain syndrome, residual shell fragment 
wound head, effective February 3, 2003.  

In August 2004, the veteran submitted a notice of 
disagreement requesting a 100 percent disability rating for 
PTSD, effective 1967.  At this time, he also submitted a VA 
Form 21-22, appointing a national service organization as his 
representative.  

In September 2004, he submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  An October 2004 rating decision granted a 
TDIU, effective March 6, 2004.  

In October 2004, the veteran submitted correspondence noting 
"disagreement with the decision not to increase [the 
veteran's] disability rating and believe there is sufficient 
evidence to support [the veteran's] appeal for one hundred 
percent disability rating."  The veteran requested "that 
the percentage of disability might be increased for a 
combined rating of 100% to include the PTSD along with the 
other disabling conditions."  He requested a RO hearing.  

In November 2004, the veteran submitted correspondence in 
support of his appeal "for the one hundred percent 
disability rating that was denied in 1994."  He also argued 
that "there was a clear and unmistakable error during the 
examination which made the VA's finding "clearly 
erroneous"."  

In March 2005, the RO issued a statement of the case and 
characterized the issue as "Entitlement to a 100 percent 
schedular evaluation for PTSD from an effective date of April 
1, 1967."  In May 2005, the veteran submitted a substantive 
appeal, and requested a Board hearing.  

In October 2006, Ms. Lilley submitted argument in support of 
the veteran's appeal; this despite the fact that at that 
time, the veteran was still apparently represented by a 
national service organization.

In January 2007, the veteran testified at a RO hearing, and 
the national service organization provided representation.  
The hearing officer stated that the veteran was testifying as 
to "entitlement to total disability for total disability 
rating for individual unemployability from an effective date 
earlier than March 6, 2004."  The veteran's representative 
then stated that the veteran contends that he is entitled to 
an earlier effective date regarding his evaluation of 70 
percent for PTSD, and contends that he should be granted "a 
total 100 percent grant."

In May 2007, the veteran completed a VA Form 21-22a, 
appointing Ms. Lilley as his representative.

In May and October 2007 submissions, the veteran's 
representative stated as follows:

I again submit the following procedural 
and/or clear and unmistakable VA 
administrative errors entitling [the 
veteran] to an earlier effective for the 
highest possible rating for all 
conditions.  The issue before the Board 
is the proper effective date for the 
highest possible ratings and/or 
unemployability for all of [the 
veteran's] service-connected 
disabilities.  To the extent the VA 
continues to refuse to address all issues 
and claims, [the veteran] requests the 
Board to find VA administrative error.

The representative includes argument and concludes as 
follows:

And based on the foregoing [the veteran] 
submits that he is entitled to an earlier 
effective date for the highest possible 
ratings and/or TDIU benefits.

Thereafter, the veteran requested a travel Board hearing 
which was scheduled for June 23, 2008.  In May 2008 
correspondence to the veteran, Ms. Lilley stated that she 
would not attend the June 2008 hearing, she recommended that 
the veteran not attend without representation, and it was 
suggested that the veteran revoke her power of attorney and 
obtain a new representative for this purpose.  Thereafter, a 
May 2008 Report of Contact reflects that the veteran no 
longer wished to have a hearing.

Based on the above, it appears that the veteran may have 
initially disagreed with the 70 percent disability rating 
assigned to PTSD, and has also requested that the disability 
rating assigned to PTSD be made effective April 1, 1967.  
However, the characterization of the issue on appeal in the 
March 2005 statement of the case and subsequent (undated) 
supplemental statement of the case is confusing and does not 
appear to properly consider such arguments.  Such issues 
should be separately adjudicated by the RO, if such issues 
are properly in appellate status.

Additionally, despite the fact that the veteran provided 
testimony at the RO hearing pertaining to the issue of 
entitlement to an earlier effective date for the grant of a 
TDIU, it is unclear to the Board whether the veteran has 
properly filed a notice of disagreement pertaining to the 
issue of entitlement to an earlier effective date for the 
grant of a TDIU.  If a notice of disagreement was received, 
it is clear that the RO has failed to issue a statement of 
the case with regard to this issue.  Manlincon v. West, 12, 
Vet. App. 238 (1999).  

Based on the submissions by the veteran and his 
representative, the RO should also clarify whether the 
veteran is claiming clear and unmistakable error in any RO 
decision.  

With regard to the veteran's representative's May and October 
2007 submissions, it is requested that clarification be 
sought as to the meaning of the statement that the veteran 
seeks "earlier effective dates for the highest possible 
ratings and/or unemployability," as such characterization is 
too general.  

Finally, the veteran requested a Board hearing which was 
scheduled; however, the veteran's representative indicated 
that she would not attend and instructed the veteran to 
revoke her representation and obtain a new representative for 
his purpose.  The veteran then cancelled his hearing request.  
The veteran and Ms. Lilley should clarify whether Ms. Lilley 
is still acting as the veteran's representative in this 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should clarify whether Ms. 
Lilley is continuing as the veteran's 
appointed representative pertaining to 
the issues on appeal.

3.  As discussed in detail hereinabove, 
the RO should clarify the issues on 
appeal, to include whether the veteran 
intended to appeal the disability 
rating assigned to PTSD; the effective 
date assigned to the 70 percent 
disability rating for PTSD; the 
effective date assigned to the grant of 
a TDIU; and, any other outstanding 
issues.  A statement of the case should 
then be issued pertaining to any issues 
in which a timely notice of 
disagreement was filed.  

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims.  If the 
determination of these claims remain 
less than fully favorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



